EXHIBIT STATEMENT REQUIRED BY 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Décor Products International, Inc., (the "Company") for the three and nine months ended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Wai Fai Law, Chief Financial Officer, of the Company, certify that: *the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and *information contained in the Report fairly presents, in all material respects, our consolidated financial condition and results of operations. /s/ Wai Fai Law Wai Fai Law Chief Financial Officer Date: November 19, 2009 This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by us for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
